EXHIBIT 10.2

 

AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT

 

This First Amendment to the Executive Employment Agreement (this “Amendment”) is
dated April 13, 2004 and is made by and among Bioject Inc. (“BI”) and Bioject
Medical Technologies Inc. (“BMT”) (collectively, “Employer”), and J. Michael
Redmond, an individual (“Executive”) (together the “Parties”).

 

RECITALS

 

WHEREAS, the Parties entered into an Executive Employment Agreement on or about
March 13, 2003 (the “Employment Agreement”); and

 

WHEREAS, the Parties now want to amend the Employment Agreement to provide
certain additional benefits to Executive and to make such changes as are
specifically covered herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, and in consideration of the
mutual covenants and conditions herein set forth, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.                                      Restricted Stock Unit Award.  Following
the execution of this Amendment by the Parties (the “Effective Date”), BMT will
grant Executive a restricted stock unit award (the “Award”) under the Bioject
Restated 1992 Stock Incentive plan, as amended September 13, 2001 and March 13,
2003 (the “Plan”), with each unit representing the right to receive one share of
BMT Common Stock, subject to certain vesting conditions and forfeiture
provisions. Following the Effective Date, BMT will provide Executive with a
Restricted Stock Unit Grant Agreement that evidences the Award.  The Restricted
Stock Unit Grant Agreement sets forth the specific terms and conditions of the
Award, including, without limitation, the certain time and performance-based
vesting conditions as well as the terms under which Executive will forfeit the
Award (including termination of Executive’s employment with Employer).  The
Award is subject to Board approval and Executive’s execution of the Restricted
Stock Unit Grant Agreement and this Amendment.

 

2.                                      Compliance with Company Policies;
Applicable Legal Requirements.  Executive shall comply with the Company’s
policies and procedures to the extent they are not inconsistent with the
Employment Agreement, as amended by this Amendment, in which case the provisions
of the Employment Agreement, as amended, shall prevail.  Executive shall comply
with all legal requirements applicable to Executive’s position, including
without limitation, requirements arising out of the Sarbanes-Oxley Act of 2002.

 

3.                                      Stock Options.  Section 5 of the
Employment Agreement shall be amended by adding new Sections 5.3, 5.4 and 5.5,
as set forth below:

 

“5.3                           Stock Options.  In the event of a (A) termination
of Executive’s employment pursuant to Section 4.5 (Change of Control), or (B)
termination of Executive’s employment pursuant to

 

1

--------------------------------------------------------------------------------


 

Section 4.2(a) (ii)(including deemed termination pursuant to Section 4.1 (Term),
subject to Executive’s compliance with the requirements set forth in Section 5.5
below, all stock options which have been previously awarded to Executive, but
are not yet vested, will be 100% vested on the Effective Date of the Release of
Claims (as those terms are defined in Section 5.5, below).  Notwithstanding the
foregoing, all the other conditions and restrictions in the Incentive Stock
Option Agreement and the Bioject Medical Technologies Inc. Restated 1992 Stock
Incentive Plan, as amended September 13, 2001 and March 13, 2003, shall remain
in effect.”

 

5.4                                 Restricted Stock Units.  In the event of
termination of Executive’s employment pursuant to Section 4.2(a)(ii) (including
deemed termination pursuant to Section 4.1) of the Employment Agreement, subject
to Executive’s compliance with the requirements set forth in Section 5.5, below
and notwithstanding the forfeiture provisions of Section 3(c) of Executive’s
Restricted Stock Unit Grant Agreement, all Restricted Stock Units that have been
previously awarded to Executive will immediately be deemed earned and 100%
vested on the Effective Date of the Release of Claims (as those terms are
defined in Section 5.5, below).  All the other conditions and restrictions in
the Restricted Stock Unit Grant Agreement and Notice of Grant shall remain in
effect, including without limitation, the Executive’s obligation to pay the
Company such amount of cash as the Company may require, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes for all Restricted Stock Units which vest on
the Effective Date of the Release of Claims.

 

5.5                                 Release of Claims.  As a condition precedent
to the accelerated vesting of stock options pursuant to Section 5.3, above and
restricted stock units pursuant to Section 5.4, above, Executive shall be
required to sign, deliver to the Company and not revoke a release of claims in a
form to be provided by the Company at the time of termination (the “Release of
Claims”).   Such accelerated vesting of stock options and restricted stock units
shall be effective on the eighth (8th) day after delivery of the executed
Release of Claims by Executive to the Company, provided that Executive has not
revoked acceptance or rescinded the Release of Claims (the “Effective Date”).”

 

5.                                      Confidentiality and Invention Ownership
Agreement.  Concurrent with the execution of this Agreement, Employee has also
entered into and agreed to be bound by the terms of that certain Bioject Inc.
Employee Confidentiality and Invention Ownership Agreement, a copy of which is
attached as Attachment 1, and incorporated herein by this reference.

 

6.                                      Disclosure of Information and Employee
Restrictions.  Section 6.1 c. is modified by deleting the words in line two: 
“for five years.”

 

7.                                      Amendment to Employment Agreement; Order
of Precedence.  This Amendment constitutes an amendment to the Employment
Agreement between the Parties, within the meaning of Section 6.6 of the
Employment Agreement.  Except as set forth in this Amendment, the Employment
Agreement shall remain in full force and effect and references in the Employment
Agreement to “this Agreement”, “hereunder,” “herein,” “hereof,” and words of
like effect shall mean the Employment Agreement as so amended by this
Amendment.  In the event of any conflicts between the provisions contained in
this Amendment and the provisions of the Employment Agreement, the provisions
contained in this Amendment shall prevail. Any defined terms used in the
Employment Agreement which are wholly or partially redefined by this Amendment
shall be interpreted in such Employment Agreement as being so redefined.

 

2

--------------------------------------------------------------------------------


 

8.                                      Counterparts.  This Amendment may be
executed in one or more counterparts and/or by facsimile, each of which shall be
deemed an original and all of which signed, taken together, shall constitute one
instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment effective on the
day and year first written above.

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/ J. Michael Redmond

 

 

 

J. Michael Redmond, Executive

 

 

 

 

 

 

 

 

BIOJECT, INC.

 

BIOJECT MEDICAL TECHNOLOGIES INC.

 

 

 

 

 

 

By:

/s/ Christine Farrell

 

 

By:

Christine Farrell

 

 

 

 

Name:

Christine Farrell

 

 

Name:

Christine Farrell

 

 

 

 

Title:

Corporate Controller

 

 

Title:

Corporate Controller

 

 

3

--------------------------------------------------------------------------------